EXHIBIT 10.2


RESTRICTED STOCK AGREEMENT

CVB Financial Corp., a California corporation (the “Company”) hereby grants to
Christopher D. Myers, effective August 1, 2006, fifty thousand (50,000) shares
of Company’s common stock, no par value (the “Shares”), subject to the terms,
conditions, and restrictions set forth in this Restricted Stock Agreement (the
“Agreement”).

    1.        Forfeiture of Unvested Shares. Upon the termination of Grantee’s
employment with the Company and its subsidiaries (“Termination of Service”), all
of Grantee’s rights in and to the Shares will cease and Grantee must immediately
surrender the Shares to the Company for cancellation, except to the extent that
the restrictions on the Shares have lapsed and the Shares have vested in
accordance with Section 4 prior to such Termination of Service.

    2.        Restricted Term. The restrictions set forth herein shall lapse in
accordance with the provisions of Section 4 below. This Agreement shall
terminate when all of the Shares either have vested in accordance with Section 4
or have been forfeited upon a Termination of Service.

    3.        Restrictions on Transfer. The Shares are nontransferable and shall
not be assignable, alienable, saleable, or otherwise transferable by the Grantee
other than by will or the laws of descent and distribution or pursuant to a
“domestic relations order” as defined in Section 414(p)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”). Shares that have vested and are
no longer subject to restrictions pursuant to Section 4 may be transferred by
the Grantee, subject to applicable federal and state securities law
restrictions. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Grantee. No non-permitted
transferee of the Grantee shall have any right in or claim to any Shares.

    4.        Lapse of Restrictions.

(a)     Longevity Restrictions. The restrictions imposed on the Shares by this
Agreement shall lapse in the installments set forth below, provided that the
Grantee’s service as an employee of the Company or one of its subsidiaries
continues through the dates specified below. The restrictions shall lapse with
respect to:

an initial 10,000 Shares on August 1, 2007

an additional 10,000 Shares on August 1, 2008

an additional 10,000 Shares on August 1, 2009

an additional 10,000 Shares on August 1, 2010

the final 10,000 Shares on August 1, 2011

(b)     Change in Control. Upon a Change in Control as defined in Section 4(b)
of the Employment Agreement dated August 1, 2006, by and among the Company, its
subsidiary Citizens Business Bank, and Grantee, all restrictions shall lapse.

(c)     Action by Committee. The Compensation Committee of the Company’s Board
of Directors (the “Committee”) shall have the authority, in its sole and
absolute discretion, to remove any or all of the restrictions applicable to the
Shares whenever the Committee may determine that such action is appropriate,
including by reason of changes to applicable accounting rules, tax laws or other
laws.

    5.         Fractional Shares. No fractional shares shall be delivered to
Grantee. Any fractional shares shall be rounded down to the nearest whole
number, provided that such fractional shares shall be aggregated and vested on
the date when all restrictions lapse or expire.

    6.        Legends.

(a)     Until all restrictions lapse, certificates representing the Shares shall
bear the following legend:

          “The shares represented by this certificate are subject to surrender
to CVB Financial Corp., and such shares may not be sold or otherwise transferred
except pursuant to the provisions of a Restricted Stock Agreement dated August
1, 2006, by and between CVB Financial Corp. and the registered owner of such
shares.”


(b)     Certificates representing the Shares shall bear the following legend:

          “The shares represented by this certificate are owned by a person or
persons who may be considered an affiliate for purposes of Rule 144 under the
Securities Act of 1933 (the “Act”). No transfer of these securities or any
interest therein may be made unless the issuer has received an opinion of
counsel or other evidence satisfactory to it that shares may be sold pursuant to
Rule 144 or another available exemption under the Act and the rules and
regulations thereunder.”


    7.        Escrow.

(a)     Until all restrictions have lapsed, the Company’s Secretary or such
other escrow holder as the Committee may appoint (but in no event the Grantee),
shall retain custody of the stock certificates or book-entry shares representing
the Shares subject to such restrictions.

(b)     The Grantee further agrees that simultaneously with his or her execution
of this Agreement, he or she shall execute stock powers in favor of the Company
with respect to the Shares in the form attached hereto and that he or she shall
promptly deliver such stock powers to the Company.

    8.        Rights as a Shareholder. From the date of this Agreement until any
forfeiture of the Shares pursuant to Section 1, Grantee shall have all the
rights of a shareholder of the Company with respect to the Shares, subject to
the terms and conditions of this Agreement, including the right to vote the
Shares and the right to receive all dividends or other distributions paid or
made with respect to the Shares; provided, however, that any additional shares
of Company common stock to which the Grantee may become entitled as a result of
stock dividends, stock splits, or any other form of recapitalization in respect
of the Shares shall also be subject to the terms and conditions of this
Agreement until the restrictions on the underlying Shares lapse or expire.
Grantee acknowledges that any dividends paid to the Grantee with respect to the
Shares prior to the lapse of restrictions with respect to such Shares will be
compensation income rather than dividend income unless the Grantee has made an
election under Section 83(b) of the Code to be taxed upon the receipt of the
Shares.

    9.        Removal of Legends on Certificates and Return of Stock Powers.
When restrictions lapse and the Company delivers to the Grantee certificates for
the Shares, the Grantee shall also receive back the related stock powers held by
the Company pursuant to subsection 7(b) above. Distributed Shares shall be free
of the restrictions of this Agreement and certificates for the Shares shall not
bear the legend provided for in Section 6(a) above (but shall continue to bear
the legend provided in Section 6(b) above).

    10.        Code Section 83(b) Election. Grantee agrees to notify the Company
immediately in writing in the event Grantee makes an election under Section
83(b) of the Code (or any successor provision) or corresponding provisions of
state or local tax laws with respect to the Shares. In that event, any required
withholding and/or employment tax payments as a result of such election shall
thereupon be made. Such withholding may be from the Grantee’s compensation from
the Company or from cash supplied by the Grantee.

    11.        Separate Advice and Representation. The Company is not providing
the Grantee with advice, warranties, or representations regarding any of the
legal, tax, or business effects to Grantee with respect to this Agreement. The
Grantee is encouraged to seek legal, tax, and business advice from the Grantee’s
own legal, tax, and business advisers as soon as possible. By accepting the
Shares, and by signing this Agreement, the Grantee acknowledges that the Grantee
is familiar with the terms of the Agreement, that the Grantee has been
encouraged by the Company to discuss the Shares and this Agreement with
Grantee’s own legal, tax, and business advisers, and that the Grantee agrees to
be bound by the terms of this Agreement.

    12.        Tax Withholding.

(a)     The Company will assess its requirements regarding federal, state, and
local income taxes, FICA taxes, and any other applicable taxes (“Tax Items”) in
connection with the Shares. These requirements may change from time to time as
laws or interpretations change. The Company will withhold Tax Items as required
by law. Regardless of the Company’s actions in this regard, the Grantee
acknowledges and agrees that the ultimate liability for Tax Items is the
Grantee’s responsibility. The Grantee acknowledges and agrees that the Company:

(i)  

makes no representations or undertakings regarding the treatment of any Tax
Items in connection with any aspect of the Shares, including the subsequent sale
of any Shares; and


(ii)  

does not commit to structure the terms of this Agreement to reduce or eliminate
liability for Tax Items.

(b)     Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Grantee with
respect to the payment of income, employment, and other taxes which the Company
determines must be withheld with respect to the Shares so issuable. The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Grantee to satisfy such tax
withholding obligation, in whole or in part (without limitation) by one or more
of the following: (a) paying cash, (b) delivering to the Company already vested
and owned shares of Company common stock having an aggregate fair market value
(as of the date the withholding is effected) equal to the amount required to be
withheld, or (c) by authorizing the Company to hold back a number of Shares
otherwise deliverable to the Grantee through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) having
an aggregate fair market value (as of the date the withholding is effected)
equal to the amount required to be withheld.

    13.        No Acquired Rights. The Grantee agrees and acknowledges that:

(a)     the grant of the Shares is voluntary and occasional and does not create
any contractual or other right to receive future grants of any equity awards or
benefits in lieu of any equity awards, even if such awards have been granted
repeatedly in the past and regardless of any reasonable notice period mandated
under local law;

(b)     the Shares are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, retirement benefits, or similar payments;

(c)     the future value of the Shares is unknown and cannot be predicted with
certainty;

(d)     no claim or entitlement to compensation or damages arises from the
forfeiture of the Shares or diminution in value of the Shares, and the Grantee
irrevocably releases the Company from any such claim; and

(e)     this Agreement shall not create a right to further employment with the
Company or any other employer and shall not interfere with the ability of the
Company or any other employer to terminate the employment relationship at any
time, with or without cause.

    14.        Adjustment of Shares. In the event of a subdivision of the
outstanding Company common stock, a declaration of a dividend payable in shares
of Company common stock, a declaration of a dividend payable in a form other
than shares of Company common stock in an amount that has a material effect on
the value of shares of Company common stock, a combination or consolidation of
the outstanding shares of Company common stock (by reclassification or
otherwise) into a lesser number of shares of stock, a recapitalization, a
spin-off, a merger, consolidation or other reorganization involving the Company
that would not constitute a Change in Control, or any other similar occurrence,
the Company shall make appropriate adjustments in the number of Shares subject
to this Agreement.

        Except as provided in this Section 14, Grantee shall have no rights by
reason of any subdivision or consolidation of shares of stock of any class, the
payment of any dividend or any other increase or decrease in the number of
shares of stock of any class. Any issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares. The grant of the Shares shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

    15.        Notices. Any written notices provided for in this Agreement shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailed
but in no event later than the date of actual receipt. Notice may also be
provided by electronic submission, if and to the extent permitted by the
Committee. Notices shall be directed, if to the Grantee, at the Grantee’s
address indicated by the Company’s records, or if to the Company, at the
Company’s principal office, attention: Chairman of the Board.

    16.         Severability. The provisions of the Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

    17.         Counterparts; Further Instruments. The Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. The parties
hereto agree to execute such further instruments and to take such further action
as may be reasonably necessary to carry out the purposes and intent of this
Agreement.

    18.         Amendment. The Agreement may be amended or modified by the
Committee, including amendments and modifications that may affect the tax status
of the Shares, provided that such action may not, without the consent of the
Grantee, impair any rights of the Grantee under the Agreement.

    19.         Entire Agreement; Governing Law. The Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in their entirety all prior undertakings and agreements of the
Company and the Grantee with respect to the subject matter hereof, and may not
be modified adversely to the Grantee’s interest except by means of a writing
signed by the Company and the Grantee. This agreement is governed by the
internal substantive laws, but not the choice of law rules, of California.

[REMAINDER OF PAGE BLANK]

--------------------------------------------------------------------------------


CVB FINANCIAL CORP.




By: /s/ D. Linn Wiley
         D. Linn Wiley
         President and Chief Executive Officer




        The Grantee acknowledges and represents that the Grantee is familiar
with the terms and provisions of this Agreement and hereby accepts same subject
to all its terms and provisions hereof. The Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement.



Date:   June 1, 2006 /s/ Christopher D. Myers
         Christopher D. Myers
